DETAILED ACTION
This office action is in response to the communication received on 10/12/2021 concerning application no. 16/086,342 filed on 09/19/2018.
Claims 1-7, 20, and 25 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Claims 1-7, 20, and 25 are pending.	

Response to Arguments
Applicant’s arguments with respect to claims 1, 20, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Line 11, recites “a position of RF transducer circuit”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “position of RF transponder circuit” is the same as the “position of an RF transponder” established in line 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the positions to be the same.

Claim 6 is indefinite for the following reasons:
Lines 4-5, recites “a position of RF transducer circuit”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “position of RF transponder circuit” is the same as the “position of an RF transponder” established in claim 1 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the position to be the same

Claim 25 is indefinite for the following reasons:
Line 9, recites “a position of RF transducer circuit”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “position of RF transponder 
For purposes of examination, the Office is considering the positions to be the same.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US Patent No. 7,575,550) in view of Ismail et al. (PGPUB No. US 2012/0289827).

Regarding claim 1, Govari teaches the system for determining a position of an RF transponder circuit (Col. 9 lines 51-53 teaches that the ultrasound generator 11 situated at a known location and is directed towards a vicinity of locating transducer 12. Abstract teaches that the transducer operates in response to electromagnetic radiation to convey positional information. Col. 2, lines 53-56, teaches that the transducers is able to emit energy in RF in response to the interaction of the RF field with the vibration) the system comprising:
RF radiation driver 26) configured to emit a plurality of RF signals for energizing the RF transponder circuit (Col. 6, lines 13-16, teach that the driver 26 is able to drive signals to the radiators 40, 42, 44 that are located on the outside of the patient body. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF);
an RF detector (Detectors 34, 36, and 38 and 17) configured to detect a modulation of the plurality of RF signals emitted or reflected by the RF transponder circuit (Col. 6, lines 24-26, teaches that the signal process can utilize the inputs based on the driving signals and the measurements from the detectors 34, 36, and 38. Col. 9, lines 47-64, teaches that the modulated RF signals are detected and processed);
an ultrasound emitter (Ultrasound generators 11, 13, and 15) configured to emit a plurality of ultrasound signals for modulating the plurality of RF signals emitted or reflected by the RF transponder circuit (Col. 9, lines 47-64, teaches that the generator is able to direct energy towards the transducer 12 and teaches that the modulated RF signals are detected and processed); and
a position determination processor (Signal Processor 30 and Control 32) in operative communication with the RF detector and the ultrasound emitter (Fig. 1 shows a connection between the detectors and emitters with the signal processor and the control), the position determination processor configured to determine a position of the RF transponder circuit respective to the ultrasound emitter based on a time difference between emission of an ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the RF detector of a corresponding modulation in a RF signal of the plurality of RF signals emitted or reflected by the RF transponder circuit (Abstract teaches that the signal processor is able to determine the position of the object that responds to the energy that is delivered to it. This is done by determining its coordinates. Col. 10, lines 3-18 teaches that the time period starts from the initiation of the ultrasound field generation and ending when the modulated RF signal is first detected at the RF detector. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF).

	In an analogous imaging field of endeavor, regarding modulation of signals with ultrasound, Ismail teaches a system, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation (Paragraph 0021 teaches that the ultrasound energy causes a Doppler shift in the reflected radio frequency signals. Such a Doppler shift is a change in frequency. Paragraphs 0031-0032 teach that Fig. 3 is a spectra of RF energy without ultrasound energy. Fig. 4 is the spectra of RF energy with ultrasound energy. The Fig. 4 shows additional amplitude peaks at new frequency points that the Fig. 3 spectra. Such a change is occurring in both the amplitude and the frequency of the RF energy based on the ultrasound transmission).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Govari with Ismail’s teaching of frequency and amplitude modulation with ultrasound. This modified apparatus allows for the improvement in contrast and detection and diagnostic capacity over ultrasound and other anatomical imaging modalities (Paragraph 0006 of Ismail). Furthermore, the signal-to-noise ratio (SNR) is improved (Paragraph 0021 of Ismail).

Regarding claim 3, modified Govari teaches the system in claim 1, as discussed above.
	Govari further teaches a system, wherein:
	the RF emitter comprises an RF emitter antenna for transmitting the plurality of RF signals to the RF transponder circuit (Col. 6, lines 13-15 teach that the RF radiators 26 generate drive signals that cause the RF radiators to emit the RF radiation. Fig. 2 shows antennas that are transmitting); and 
	the RF emitter antenna is coupled to both the RF emitter and the RF detector such that the RF emitter antenna is configured to serve as an input to the RF detector such that the RF emitter antenna Col. 6, lines 13-15 teach that the RF radiators 26 generate drive signals that cause the RF radiators to emit the RF radiation. Fig. 2 shows antennas that are transmitting. Col. 9 lines 51-53 teaches that the ultrasound generator 11 situated at a known location and is directed towards a vicinity of locating transducer 12. Abstract teaches that the transducer operates in response to electromagnetic radiation to convey positional information. Col. 2, lines 53-56, teaches that the transducers is able to emit energy in RF in response to the interaction of the RF field with the vibration. Col. 6, lines 24-26, teaches that the signal process can utilize the inputs based on the driving signals and the measurements from the detectors 34, 36, and 38. Col. 9, lines 47-64, teaches that the modulated RF signals are detected and processed).

Regarding claim 5, modified Govari teaches the system in claim 1, as discussed above.
Govari further teaches a system, further comprising a plurality of ultrasound emitters that includes the ultrasound emitter (Fig. 1 shows the ultrasound emitters 11, 13, 15); and
wherein the position determination processor (Signal Processor 30 and Control 32) is configured to determine the position of the RF transponder circuit based on a set of time differences between emission of an ultrasound signal by each of the plurality of ultrasound emitters and the detection by the RF detector of a corresponding modulation in a RF signal of the plurality of RF signals emitted or reflected by the RF transducer circuit (Abstract teaches that the signal processor is able to determine the position of the object that responds to the energy that is delivered to it. This is done by determining its coordinates. Col. 10, lines 3-18 teaches that the time period starts from the initiation of the ultrasound field generation and ending when the modulated RF signal is first detected at the RF detector. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF. Col. 6, lines 24-26, teaches that the signal process can utilize the inputs based on the driving signals and the measurements from the detectors 34, 36, and 38. Col. 9, lines 47-64, teaches that the modulated RF signals are detected and processed. Col. 2, lines 59-67, teaches that multiples signals are detected by the plurality of detectors and is used for triangulation of the position and orientation of the object.).

Regarding claim 6, modified Govari teaches the system in claim 1, as discussed above.
Govari further teaches a system, further comprising at least a second RF detector and wherein;
the position determination processor is in operative communication with the second RF detector (Col. 9, lines 65-67 to Col. 10, lines 1-2, teach that the detectors 40, 42, and 44 can function the same as the detector as the detector 17); and
further configured to determine a position of the RF transponder circuit respective the RF detector and the second RF detector based on a time delay between the time difference between emission of the ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter (Col. 2, lines 59-67, teaches that multiples signals are detected by the plurality of detectors and is used for triangulation of the position and orientation of the object. Col. 7, lines 13-15, teaches that the processor calculates the time of flight of the acoustic radiation) and detection by the RF detector of the corresponding modulation in the RF signal of the plurality of RF signals emitted or reflected by the RF transponder circuit and a time difference between the emission of the ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the at least a second RF detector of the corresponding modulation in the RF signal of the plurality of RF signals emitted or reflected by the RF transponder circuit (Abstract teaches that the signal processor is able to determine the position of the object that responds to the energy that is delivered to it. This is done by determining its coordinates. Col. 10, lines 3-18 teaches that the time period starts from the initiation of the ultrasound field generation and ending when the modulated RF signal is first detected at the RF detector. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF. Col. 6, lines 24-26, teaches that the signal process can utilize the inputs based on the driving signals and the measurements from the detectors 34, 36, and 38. Col. 9, lines 47-64, teaches that the modulated RF signals are detected and processed. Col. 2, lines 59-67, teaches that multiples signals are detected by the plurality of detectors and is used for triangulation of the position and orientation of the object. Col. 8, lines 53-56, teaches that the three detectors are able to detect and transduce the time, amplitude, phase, and phase information of the waves).

Regarding claim 7, modified Govari teaches the system in claim 1, as discussed above.
Govari further teaches a system, wherein the RF detector is configured to wirelessly detect the plurality of RF signals emitted or reflected by the RF transponder circuit (Col. 2, lines 61-Col. 3, line 1, teaches that there is no wired connection between the transducer, detectors, processor, and other elements of the apparatus).

Regarding claim 20, Govari teaches a non-transitory computer-readable storage medium having stored a computer program comprising instructions, which, when executed by a processor (Signal Processor 30 and Control 32. Memory is present in the monitor and system in order for the computational system to function), cause the processor to: 
cause an RF emitter (RF radiation driver 26) to emit a plurality of RF signals for energizing an RF transponder circuit (Col. 6, lines 13-16, teach that the driver 26 is able to drive signals to the radiators 40, 42, 44 that are located on the outside of the patient body. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF);
cause an RF detector (Detectors 34, 36, and 38 and 17) to detect modulation of the plurality of RF signals emitted or reflected by the RF transponder circuit (Col. 6, lines 24-26, teaches that the signal process can utilize the inputs based on the driving signals and the measurements from the detectors 34, 36, and 38. Col. 9, lines 47-64, teaches that the modulated RF signals are detected and processed);
cause an ultrasound emitter (Ultrasound generators 11, 13, and 15) to emit a plurality of ultrasound signals for modulating the plurality of RF signals emitted or reflected by the RF transponder Col. 9, lines 47-64, teaches that the generator is able to direct energy towards the transducer 12 and teaches that the modulated RF signals are detected and processed); and
determine a position of the RF transponder circuit respective the ultrasound emitter based on a time difference between emission of an ultrasound signal of the plurality of ultrasound signals by the ultrasound emitter and detection by the RE detector of a corresponding modulation in a RF signal of the plurality of RE signals emitted or reflected by the RE transponder circuit (Abstract teaches that the signal processor is able to determine the position of the object that responds to the energy that is delivered to it. This is done by determining its coordinates. Col. 10, lines 3-18 teaches that the time period starts from the initiation of the ultrasound field generation and ending when the modulated RF signal is first detected at the RF detector. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF. Fig. 1 shows a connection between the detectors and emitters with the signal processor and the control).
While Govari teaches the observation of signal properties like magnitude, phase, and frequency (Col. 8, lines 53-57) and the modulation of RF signals (Col. 6, lines 24-26), Govari is silent regarding an apparatus, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation.
In an analogous imaging field of endeavor, regarding modulation of signals with ultrasound, Ismail teaches a system, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation (Paragraph 0021 teaches that the ultrasound energy causes a Doppler shift in the reflected radio frequency signals. Such a Doppler shift is a change in frequency. Paragraphs 0031-0032 teach that Fig. 3 is a spectra of RF energy without ultrasound energy. Fig. 4 is the spectra of RF energy with ultrasound energy. The Fig. 4 shows additional amplitude peaks at new frequency points that the Fig. 3 spectra. Such a change is occurring in both the amplitude and the frequency of the RF energy based on the ultrasound transmission).


Regarding claim 25, Govari teaches a computer-implemented method for determining a position of an RF transponder circuit (Col. 9 lines 51-53 teaches that the ultrasound generator 11 situated at a known location and is directed towards a vicinity of locating transducer 12. Abstract teaches that the transducer operates in response to electromagnetic radiation to convey positional information. Col. 2, lines 53-56, teaches that the transducers is able to emit energy in RF in response to the interaction of the RF field with the vibration), the method comprising:
causing an RF emitter (RF radiation driver 26) to emit a plurality of RF signals for energizing the RF transponder circuit (Col. 6, lines 13-16, teach that the driver 26 is able to drive signals to the radiators 40, 42, 44 that are located on the outside of the patient body. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF);
causing an RF detector (Detectors 34, 36, and 38 and 17) to detect a modulation of the plurality of RF signals emitted or reflected by the RF transponder circuit (Col. 6, lines 24-26, teaches that the signal process can utilize the inputs based on the driving signals and the measurements from the detectors 34, 36, and 38. Col. 9, lines 47-64, teaches that the modulated RF signals are detected and processed);
causing an ultrasound emitter (Ultrasound generators 11, 13, and 15) to emit a plurality of ultrasound signals for modulating the plurality of RF signals emitted or reflected by the RF transponder circuit (Col. 9, lines 47-64, teaches that the generator is able to direct energy towards the transducer 12 and teaches that the modulated RF signals are detected and processed); and
Abstract teaches that the signal processor is able to determine the position of the object that responds to the energy that is delivered to it. This is done by determining its coordinates. Col. 10, lines 3-18 teaches that the time period starts from the initiation of the ultrasound field generation and ending when the modulated RF signal is first detected at the RF detector. Col. 2, lines 51-53, teach RF radiation is able to induce an energy emission from the transducer that is in RF).
	While Govari teaches the observation of signal properties like magnitude, phase, and frequency (Col. 8, lines 53-57) and the modulation of RF signals (Col. 6, lines 24-26), Govari is silent regarding a computer-implemented method, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation.
	In an analogous imaging field of endeavor, regarding modulation of signals with ultrasound, Ismail teaches a computer-implemented method, wherein the modulation includes at least one of: phase modulation, amplitude modulation, pulse sequence modulation, and code modulation (Paragraph 0021 teaches that the ultrasound energy causes a Doppler shift in the reflected radio frequency signals. Such a Doppler shift is a change in frequency. Paragraphs 0031-0032 teach that Fig. 3 is a spectra of RF energy without ultrasound energy. Fig. 4 is the spectra of RF energy with ultrasound energy. The Fig. 4 shows additional amplitude peaks at new frequency points that the Fig. 3 spectra. Such a change is occurring in both the amplitude and the frequency of the RF energy based on the ultrasound transmission).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Govari with Ismail’s teaching of frequency and amplitude modulation with ultrasound. This modified method allows for the improvement in contrast and detection and .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (US Patent No. 7,575,550) in view of Ismail et al. (PGPUB No. US 2012/0289827) further in view of Lucas et al. ("Utility of High-Frequency Ultrasound: Moving Beyond the Surface to Detect Changes in Skin Integrity", American Society of Plastic Surgical Nurses, 2014).

Regarding claim 2, modified Govari teaches the system in claim 1, as discussed above.
	However, the combination of Govari and Ismail is silent regarding a system, wherein the ultrasound emitter is configured to emit the plurality of ultrasound signal at a frequency that is greater than or equal to 40 kHz.
	In an analogous imaging field of endeavor, regarding the ultrasound of ultrasound modality, Lucas teaches a system, wherein the ultrasound emitter is configured to emit the plurality of ultrasound signal at a frequency that is greater than or equal to 40 kHz (Abstract teaches that the ultrasound has frequencies between 2 and 12 MHz).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Govari and Ismail with Lucas’s teaching of ultrasound frequencies higher than 40 kHz. This modified system would provide the user with greater versatility, low cost, low patient risk, and the ability to image in real-time (Abstract of Lucas).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Govari (US Patent No. 7,575,550) in view of Ismail et al. (PGPUB No. US 2012/0289827) further in view of Troesken (PGPUB No. US 2009/0281419).

Regarding claim 4, modified Govari teaches the system in claim 1, as discussed above.
Col. 4, lines 17-19 teach that ultrasound radiation at a resonant frequency comes from the transducer) and the ultrasound emitter is configured to emit ultrasound signals at a frequency (Col. 8, lines 53-57, teaches that the detectors are able to transduce signals with frequency information. Col. 9, lines 65-67, teaches that the ultrasound generators 11 can be the same as the detectors and can perform both transmission and reception functions).
However, the combination of Govari and Ismail is silent regarding system, the ultrasound emitter is configured to emit the plurality ultrasound signals at a frequency that is different from the mechanical resonance frequency of the RF transponder circuit.
In an analogous imaging field of endeavor, regarding the use of a combined ultrasound and RF modalities, Troesken teaches a system, the ultrasound emitter is configured to emit the plurality ultrasound signals at a frequency that is different from the mechanical resonance frequency of the RF transponder circuit (Paragraph 0012 teaches that the frequency of the electromagnetic radiation of the localization signal is difference from the frequency signal from the electromagnetic radiation from the transmission unit. This teaches that the differentiation of the frequency spectra of a transmission unit and a transponder that function with electromagnetic radiation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Govari and Ismail with Troesken’s teaching of an ultrasound frequency that is difference from the mechanical resonance frequency. This modified system would provide the user with reduced amount of wiring and make the system minimally invasive (Paragraph 0004 of Troesken).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arneson et al. (PGPUB No. US 2011/0004059): Teaches that alternative forms to the communication device pill can be in the form of medical tools. Medical tools like endoscopes and catheters. Teaches modulation with ultrasound transmission
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793